Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of November 22nd 2021 has been considered.
Claims 1, 2, 9, 10 and 17 have been amended.
Claims 6 and 14 are cancelled.
Claims 1-5, 7-13 and 15-20 are pending in the current application.
Claims 9-13 and 15-20 are withdrawn from consideration.
Claims 1-5, 7 and 8 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0280369 A1) in view of Cook et al (US 2007/0275152 A1).

Regarding claims 1-4 and 7:  Miller discloses feeding young animals, such as piglets, milk replacer comprising about 30wt% protein that are milk and/or soy based on a daily basis during the first several weeks of life in order to improve the performance (see Miller abstract; paragraphs [0009]-[0016] and [0028]), but fails to disclose an isoflavone supplementation; However, Cook discloses of supplementing domestic animal feed (e.g., piglet feed) with 200ppm to 1400ppm (i.e., 0.02% to 0.14%) genistein aglycone (a soy-derived isoflavone) at growth stages including pre-weaning period, in order to impart the consuming animal the health benefits and improved performance associated with genistein aglycone intake (see Cook abstract; paragraphs [0001], [0011]-[0012] and [0006]-[0018]; Examples 1 and 2). Since the relative content of the isoflavone recited in claim 1 lies inside the genistein aglycone content in Cook, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan at the time the invention was made, to have modified Miller and to have supplemented the milk replacer with the soy derived aglycone in order to impart the health benefits and improved performance associated with genistein aglycone intake to the consuming animal, and thus arrive at the claimed limitations.
As to the age and length of time of providing the supplemented feed recited in claims 1 and 2: Miller discloses of feeding young animals, such as piglets, milk replacer comprising about 30wt% protein that are milk and/or soy based on a daily basis during Miller abstract; paragraphs [0009]-[0016] and [0028]). Given the fact the age and length of time recited in claims 1 and 2 overlap or lies inside the age and length of time disclosed in Miller, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the recitation in claim 1 that the soy isoflavone extract comprises one or more isoflavones isolated from one or more other soy-derived isoflavones: Cook discloses the soy isoflavones include genistein, daidzin and glyceitein (see Cook claim 6). Given the fact that other soy derived isoflavones, such as daidzein, are not included in the soy derived isofalvones extract additive in Cook, Cook reads on “one or more soy-derived isofalvones isolated from one or more other soy-derived isoflavones”.
As to the isoflavone supplement being a powdered extract recited in claims 1 and 7: While the isoflavone supplement (i.e., genistein aglycone) in Cook
Regarding claim 5: Cook discloses that providing feed with genistein aglycone to nursery piglets improved the piglets’ weight gain (see Cook abstract; examples 1 and 2).
Regarding claim 8: Cook discloses the soy isoflavones include genistein, daidzin and glyceitein (see Cook claim 6). Given the fact that daidzein is not disclosed in Cook, cook meets the claimed limitations.

Response to Arguments
Applicant's arguments filed on November 22nd 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 6-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cook fails to disclose the isoflavone extract comprises a genistein aglycone that is isolated from the other soy-derived isoflavones, which fails to meet an isoflavones extract “comprises one or more soy-derived isoflavones isolated from one or more other soy-derived isoflavones” as recited in claim 1, “wherein the isoflavone supplement comprises an aglycone from of isoflavone…[which] comprises genistein aglycone isolated from one or more of glycitein or daidzein” as recited in claims 7 and 8. The examiner respectfully disagrees.
Cook discloses of supplementing nursery pig feed with soy meal with normalized aglycone content that meets the relative content recited in the claims, and comprises genistein, daidzin and glycytein. In addition to the fact that Cook does not disclose the 

Applicant argues on pages 8-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cook fails to disclose administering the supplement to young animals during the periods recited in amended claims 1 and 2.
The examiner agrees with Applicant, as Cook fails to disclose the administration scheme recited in the claims; However, Miller discloses of feeding young animals, such as piglets, milk replacer comprising about 30wt% protein that are milk and/or soy based on a daily basis during the first several weeks of life in order to improve the performance (see Miller abstract; paragraphs [0009]-[0016] and [0028]). Given the fact the age and length of time recited in claims 1 and 2 overlap or lies inside the age and length of time disclosed in Miller, a prima facie case of obviousness exists (see MPEP §2144.05).

Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure, but is not relied upon:
Miller (EP 2921060 A1) discloses of feeding young animals, such as piglets, a supplemented milk replacer on a daily basis during at least two weeks of a pre-weaning phase which improves the young animal’s performance after one to three weeks (see Miller abstract; paragraphs [0005], [0006], [0009], [0015] and [0023]-[0025]; example 2). Miller discloses the milk replacer is selected from a group including hydrolyzed soy protein modified (‘HSPM’) (see Miller abstract; paragraphs [0006]-[0008] and [0017]; example 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792